By the court.

The objection made by the defendant’s counsel must prevail. The statute of February 3j 1*789, entitled “ an act ordering the descent of intestate estates,” &.C.SCC.18, enacted, “that in case any creditor, to any estate, “ shall neglect to exhibit his or her demand against said “ estate to the executor or administrator, within the term “ of two years next after proving the will, or taking admin- “ istration, &c. such demand shall be extinguished, and the “ creditor totally barred from recovering the same.”
We entertain no doubt, that this provision in the statute was intended for the benefit of all persons interested in the estates of deceased persons. The object of it was to produce a speedy settlement of the estates, that the executors and administrators, and their bondsmen, as well as the heirs, might be quieted. It forms a bar, that can be waived by him, who represents the deceased, only at his own peril. A claim, not exhibited within the time limited, is completely, and to all intents, extinguished. 13 Mass. Rep. 201, Brown vs. Anderson.
It is very clear, that the sureties, in this case, are not bound by the judgment of the common pleas, to which they were strangers. If that judgment was founded upon a claim, which had been extinguished, the non-payment of it is not mal-administration, for which these sureties can be liable. The case of Dawes vs. Shed, (15 Mass. Rep. 6,) is strongly >n point. 2 N. H. Rep. 190, Burril vs. West, and 443. Thrasher vs. Haynes.

Claim rejected.